Granger, J.
.1 The first two propositions 'argued by the appellant are the sufficiency of the evidence to (.support the verdict, and the insufficiency of the evidence as to corroboration. The record will not permit us to consider either of1 these questions, for it , 'does- not appear that the abstract is one of all the evidence. There is no statement whatever of what the abstract contains. There is the certificate of the trial judge -as to the bill of exceptions, but that can have no reference to the abstract, which .must have been made after the bill of exceptions was completed. See Fulliam v. City of Muscatine, 70 Iowa, 436 (30 N. W. Rep. 861); State v. Hogan, 81 Iowa, 747 (45 N. W. Rep. 903); State v. Moore, 77 Iowa, 449 (42 N. W. Rep. 367); State v. Kuhner, 77 Iowa, 250 (42 N. W. Rep. 182). Without an abstract of all the evidence we cannot consider questions which might be affected by the omitted part. It may further be said, that appellee denies that the abstract is one of 'all the evidence, and that statement is not denied.
2 II. There is a complaint of the twelfth and .thirteenth instructions, as stating the rule as to corroboration incorrectly. The rule given, in the instructions is that, to justify a conviction, the prosecutrix (being the person injured) must be “corroborated by .other 'evidence tending to connect the defendant with the commission of the crime.” In one instruction it is said: “The corroborating evidence required to warrant a conviction must be evidence fending to strengthen and corroborate the said Mattie Harkness.” The criticism is as to the word “tending.” It is said that the testimony “must 'Strengthen” the other 'evidence. The difficulty with the argument is the statute, which provides that, before a person shall be convicted of rape on the testimony of the person injured, she must be “corroborated by *257.other evidence tending to connect the defendant with the commission of the offense.” Code, section 4560. The court used both the words “strengthen and corroborate,” of which defendant could not well complain. See State v. Moore, 81 Iowa, 578 (47 N. W. Rep. 772); State v. Watson, 81 Iowa, 380 (40 N. W. Rep. 868). The instructions seem to us to be very fair to the defendant, so far as we can judge of them1 as abstract rule® of law, and in no other way can we consider them with the state of the record. There is- also a complaint as to thie instructions “8 to 11, inclusive,” but the complaints- involve a consideration of evidence, which we have not before us.
III. In the closing argument of the case to the jury, Judge Crozier, of counsel for the state, used the following language: “It is said here that the idea of rape would never have been1 thought of, if it had1 not been for some hounds in Marion county, who got this up because they did not like French, and I state to you that the record in the case -shows- that the transaction occurred on -the sixth day of June, and this prosecution was commenced on the seventh day of June, so that there was not much time for them to have manufactured the case.” The language was objected to at the time, “because the information was not introduced in evidence.” The abstract shows no action of the court whatever as to the objection. We are not able to say but that the statement, in argument, had full support in the record, in some ways, for, as has been before -said, the abstract is not-one of all the evidence. The judgment is affirmed.